                                                                             DISTRICT OF OREGON
                                                                                  FILED
                                                                                 June 01, 2020
                                                                          Clerk, U.S. Bankruptcy Court



            Below is an order of the court.
 1
 2
 3
 4
 5
                                                            _______________________________________
 6                                                                    PETER C. McKITTRICK
                                                                      U.S. Bankruptcy Judge
 7
 8
 9                                  UNITED STATES BANKRUPTCY COURT
10                                     FOR THE DISTRICT OF OREGON
11   In Re:                                           )
                                                      ) Bankruptcy Case No.
12   PETER SZANTO,                                    ) 16-33185-pcm7
                                                      )
13                                                    ) ORDER DENYING DOC. 976
                                                      )
14                                                    )
                                                      )
15                                   Debtor.          )
                                                      )
16
17           On April 1, 2020, the Court requested a status report on this
18   bankruptcy case from the chapter 7 trustee (the Trustee).                     Doc. 937.      The
19   Court stated on the record at the April 1 hearing that the report was for
20   information purposes only and that it would not take any action on the
21   report.      After the Trustee filed the requested report (the Report),
22   Doc. 962, Debtor uploaded as correspondence a letter in which he
23   purported to raise various objections to the Report (the Letter).                        Doc.
24   965.     The Court entered an order (the Order), Doc. 968, in which it
25   stated that it would not address the objections raised by Debtor in the
26   Letter for various reasons, including because the Report was for


     Page 1 -       ORDER DENYING DOC. 976


                             Case 16-33185-pcm7   Doc 982   Filed 06/01/20
 1   information purposes only and no action would be taken on the Report.
 2         On May 19, 2020, Debtor filed a motion for relief from the Order
 3   (the Motion).   Doc. 976.   Debtor seeks relief pursuant to Fed. R. Civ. P.
 4   60(b)(1), made applicable to bankruptcy cases, with certain exceptions
 5   not applicable here, by Fed. R. Bankr. P. 9024.         The Motion does not
 6   establish grounds for relief under Rule 60(b)(1).          Alternatively, Debtor
 7   requests that the Court certify this matter for appeal to the Bankruptcy
 8   Appellate Panel for the Ninth Circuit.      Debtor does not cite any
 9   authority under which this Court can make the requested certification and
10   fails to show that the request for certification is procedurally proper
11   or substantively warranted.   Therefore, for the reasons set forth above,
12         IT IS HEREBY ORDERED that the Motion is DENIED.
13                                         ###
14   cc:   Peter Szanto (via ECF)
           Chapter 7 Trustee (via ECF)
15
16
17
18
19
20
21
22
23
24
25
26


     Page 2 -   ORDER DENYING DOC. 976


                      Case 16-33185-pcm7   Doc 982   Filed 06/01/20
